Citation Nr: 9925670	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to a compensable rating for a facial scar. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which essentially denied an increased 
(compensable) evaluation for a facial scar.  In April 1997 
this case was before the Board and was remanded for a Travel 
Board hearing.  Although a hearing was scheduled for the 
veteran in November 1997, he failed to appear.  In January 
1998 this matter came before the Board again, and was 
remanded to the RO for further evidentiary development.  As 
more fully explained below, the Board finds that this matter 
must once again be remanded.


REMAND

In January 1998 the Board remanded this matter and 
specifically directed the RO to contact the veteran and ask 
him to identify any medical care providers who had treated 
him for his facial scar.  The RO was also directed to 
schedule him for a VA examination to assess the nature and 
severity of his facial scar.  

In March 1998 the RO sent a letter to the veteran at the 
following address:  [redacted], [redacted], [redacted], VA, 
[redacted], requesting that he provide information pertaining to 
treatment for his facial scar.  In July 1998 the VA medical 
center (VAMC) sent a letter to the veteran (at the [redacted] Avenue 
address), notifying him that a VA examination had been 
scheduled for September 3, 1998.  In July 1998, the veteran 
notified the RO that he had moved, had been homeless for 
awhile, and his current address was:  [redacted], [redacted] 
,VA, [redacted].  In August 1998 the VAMC resent the letter 
to the veteran, at his new address, notifying him that a VA 
examination had been scheduled for September 3, 1998.  

An e-mail from QTC Medical Group, dated December 17, 1998, 
pertaining to the attempts to schedule the veteran for a VA 
examination, showed that on August 11th the veteran canceled 
and rescheduled for August 12th, but did not show up for that 
appointment.  On August 17th he reportedly called, indicated 
that he was homeless, and provided a new mailing address.  On 
September 3rd he reportedly called and notified that he would 
not be able to make the appointment because he was not able 
to catch the bus.  Other appointments were scheduled for 
November 9th and December 7th, but he did not show for either 
appointment.  

The consequences are significant for failing to report for a 
scheduled VA examination.  Pursuant to 38 C.F.R. 
§ 3.655(a),(b), when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  The record 
reflects that the veteran has yet to respond to the RO's 
development letter dated in March 1998.  However, it is 
unclear whether he received the letter from the RO, as 
subsequent to the mailing of the letter he reported a change 
of address.  Additionally, in a Report of Contact dated 
December 11, 1998 it was noted that he called and reported 
that he was in a "stable living situation" and was ready to 
report for an examination at any time.  Under the 
circumstances, another attempt should be made to contact the 
veteran to develop the evidence in this case.  The RO should 
also notify him of the consequences for failing to report for 
a scheduled VA examination.  38 C.F.R. § 3.655(a),(b) (1998). 

The Board also notes that "the duty to assist is not always a 
one-way street.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the appellant in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the appellant to keep the VA apprised of their 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran at his current address of record, 
requesting that he identify (names, 
addresses, and dates) of all medical 
providers (VA and non-VA) who have 
treated him for his service-connected 
facial scar since 1994.  The RO should 
directly contact all identified sources 
and obtain copies of all related medical 
records, not already on file.

2.  The veteran should then be scheduled 
for a VA examination to assess the nature 
and severity of his service-connected 
facial scar.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The 
examination report should include 
findings regarding the disfiguring 
features of the scar, if any.  The 
examiner should indicate whether the scar 
is tender and painful on objective 
demonstration, and should describe in 
detail the appearance of the scar.  
Notification of the examination should be 
sent to the veteran at his current 
address and a copy of the notification 
letter should be placed in the claims 
folder.  In conjunction with scheduling 
the examination, the veteran should be 
notified of the provisions of 38 C.F.R. 
§ 3.655.

3.  Following the completion of all 
development, the RO should review the 
veteran's claim.  If the veteran's fails 
to report for the scheduled examination, 
the RO should give consideration to this 
case under the provisions of 38 C.F.R. § 
3.655.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
specifies the reasons for the decision, 
to include citation to 38 C.F.R. § 3.655 
if appropriate.  A reasonable period of 
time for response should be provided. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


